328 F.2d 427
Shelton T. PHILLIPS, Appellant,v.Anthony J. CELEBREZZE, Secretary of Health, Education and Welfare, Appellee.
No. 20618.
United States Court of Appeals Fifth Circuit.
February 13, 1964.

James L. Shores, Jr., Birmingham, Ala., for appellant.
Macon L. Weaver, U. S. Atty., Birmingham, Ala., Alan S. Rosenthal, Edward Berlin, Morton Hollander, Attys., Dept. of Justice, Washington, D. C., John W. Douglas, Asst. Atty. Gen., for appellee.
Before RIVES, JONES, and WISDOM, Circuit Judges.
PER CURIAM.


1
This is an appeal from a judgment of the district court affirming the decision of the Secretary of Health, Education and Welfare denying the plaintiff's application for the establishment of a period of disability and for disability insurance benefits under Sections 216(i) and 223 of the Social Security Act (42 U.S.C.A. §§ 416(i) and 423). After careful consideration of the entire record and the briefs, we have concluded that the Secretary's denial of benefits was warranted and that the district court correctly held that substantial evidence supported the Secretary's decision. See Hicks v. Flemming, 5 Cir. 1962, 302 F.2d 470; Celebrezze v. O'Brient, 5 Cir. 1963, 323 F.2d 989.


2
The judgment is affirmed.